DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 9-11 are objected to because of the following informalities:  
[A] Claim 9:Line 7 – selecting .
Appropriate correction is required.

Claims 10 and 11 are objected to as being dependent from, but failing to cure the deficiencies of, a base claim which is subject to an objection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually” in claim 1 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “gradually” is interpreted in the manner indicated in the reasons for rejection below.

Claims 2-8 are rejected to as being dependent from, but failing to cure the deficiencies of, a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Kim et al. (US PGPub No. 2008/0310230 A1), hereinafter referred to as KIM.

Consider Claim 1,
KIM teaches a method of operating a memory system including a memory device and a controller, the memory device including a plurality of cell strings, each of the plurality of cell strings including a plurality of serially-connected nonvolatile memory cells (KIM, e.g., Fig 2, shows claimed structure.), each of the plurality of serially-connected nonvolatile memory cells being a multi-bit memory cell that is configured to store at least 2-bit data (KIM, e.g., ¶0006, describes the benefits of MLC; ¶0067, and how the disclosed system works with MLC.), the method comprising: 
providing, to the memory device, addresses by the controller, the addresses including a first address, a second address, a third address, a fourth address, a fifth address and a sixth address (KIM, e.g., Figs 9A-9C, shows receipt at least a first through sixth address; Fig 3, shows interface between memory control and memory device.); 
reading, by the memory device, a first 1-bit data corresponding to the first address and a second 1-bit data corresponding to the second address, the first 1-bit data and the second 1-bit data being stored in a first memory cell among the plurality of serially-connected nonvolatile memory cells of a first cell string among the plurality of cell strings (K:Fig 5; ¶0064-0067, describes reading MLC data (i.e., at least first and second 1-bit data) from a location corresponding to a first and second address (i.e., upper/lower bits); Fig 4, shows a first memory cell (e.g., C0) of a first cell string (e.g., activated by SSL1).); 
reading, by the memory device, a third 1-bit data corresponding to the third address and a fourth 1-bit data corresponding to the fourth address, the third 1-bit data and the fourth 1-bit data being stored in a second memory cell among the plurality of serially-connected nonvolatile memory cells of a second cell string among the plurality of cell strings (K:Fig 5; ¶0064-0067, describes reading MLC data (i.e., at least third and fourth 1-bit data) from a location corresponding to a third and fourth address (i.e., upper/lower bits); Fig 4, shows a second memory cell (e.g., C16) of a second cell string (e.g., activated by SSL2).), the first cell string and the second cell string being connected to a first bit-line (KIM, e.g., Fig 4, shows SSL1 and SSL2 connected to a first bit-line (e.g., B/L0).), and the first memory cell and the second memory cell being connected to a first word-line (KIM, e.g., Fig 4, shows C0 and C16 connected to a first wordline (e.g., WL0).); and 
reading, by the memory device, a fifth 1-bit data corresponding to the fifth address and a sixth 1-bit data corresponding to the sixth address, the fifth 1-bit data and the sixth 1-bit data being stored in a third memory cell among the plurality of serially-connected nonvolatile memory cells of the first cell string (K:Fig 5; ¶0064-0067, describes reading MLC data (i.e., at least fifth and sixth 1-bit data) from a location corresponding to a fifth and sixth address (i.e., upper/lower bits); Fig 4, shows a third memory cell (e.g., C1) connected to the first cell string (e.g., activated by SSL1).), the third memory cell being connected to a second word-line (KIM, e.g., Fig 4, shows C1 connected to a second wordline (e.g., WL1).), 
wherein values of the addresses increase gradually from the first address through the sixth address (KIM, e.g., Figs 9A-9C, shows sequential addressing methods which are considered to be analogous to a gradual increase.), and
the plurality of serially-connected nonvolatile memory cells of each of the plurality of cell strings are stacked on or above a substrate in a first direction that is perpendicular to the substrate (KIM, e.g., Abstract;Fig 2;¶0040-0044, describes that stacking occurs in a direction perpendicular to a base (i.e., substrate).).

Consider Claim 2,
KIM further teaches wherein a distance between the third memory cell and the substrate is greater than a distance between the first memory cell and the substrate (KIM, e.g., Fig 4, shows C0 and C1 are not in identical locations.  As such, there exists a path to the substrate through, for example, GSL1 for which a travel distance from C1 (the third memory cell) to the substrate is greater.).

Consider Claim 3,
KIM further teaches wherein the second cell string includes a fourth memory cell connected to the second word-line, 
the plurality of cell strings include a third cell string and a fourth cell string (KIM, e.g., Fig 4, shows two cell strings (i.e., at least a third and fourth cell string) of 111_2.), 
the third cell string and the fourth cell string are connected to a second bit-line (KIM, e.g., Fig 4, shows third and fourth cell strings connected to a second bit-line (e.g., B/L1).), 
a fifth memory cell among the plurality of serially-connected nonvolatile memory cells of the third string and a sixth memory cell among the plurality of serially-connected nonvolatile memory cells of the fourth string are connected to the first word-line (KIM, e.g., Fig 4, shows C0 and C16 of 111_2 are connected to the first word-line.), 
a seventh memory cell among the plurality of serially-connected nonvolatile memory cells of the third string and an eighth memory cell among the plurality of serially-connected nonvolatile memory cells of the fourth string are connected to the second word-line (KIM, e.g., Fig 4, shows C1 and C17 of 111_2 connected to the second word-line.), 
a first string selection transistor (SST) in the first cell string and a third SST in the third cell string are connected to a first string selection line (SSL) (KIM, e.g., Fig 4, shows transistors T11 are used to connect the first and third cell strings to a first string selection line (SSL1) ), and 
a second SST in the second cell string and a fourth SST in the fourth cell string are connected to a second SSL (KIM, e.g., Fig 4, shows transistors T12 are used to connect the first and third cell strings to a first string selection line (SSL2) ).

Consider Claim 4,
KIM further teaches wherein the first cell string includes a first ground selection transistor (GST) directly connected to a source line, the second cell string includes a second GST directly connected to the source line, and the first GST is connected to a first ground selection line (GSL) and the second GST is connected to a second GSL (KIM, e.g., Fig 4, T22 (GST1) and T21 (GST2) are directly connected to a common source line (CSL) and respective ground selection lines (e.g., GSL2 and GSL1).).

Consider Claim 5,
KIM further teaches wherein the first cell string includes a string selection transistor directly connected to the first bit-line, and the string selection transistor is the same type with the first memory cell (KIM, e.g., T11 (SST1) is connected directly to the first bit-line; ¶0004, memory cells also use transistors (i.e., same type).).

Consider Claim 6,
KIM further teaches wherein the first cell string includes a ground selection transistor directly connected to a source line, and the ground selection transistor is the same type with the first memory cell (KIM, e.g., T21 (GST1) is connected directly to the common source line; ¶0004, memory cells also use transistors (i.e., same type).).

Consider Claim 8,
KIM further teaches wherein the first bit-line is connected to a first page buffer and a second bit-line is connected to a second page buffer (KIM, e.g., Fig 3, shows that page buffer is connected to bit lines through plural routing structures.).

Consider Claim 9,
KIM teaches a method of programming a three dimensional nonvolatile memory device including a plurality of nonvolatile memory cells arranged in a plurality of cell strings (KIM, e.g., Fig 2, shows claimed structure.), each of the plurality of nonvolatile memory cells being a multi-bit memory cell that is configured to store N-bit data, wherein "N" is a natural number greater than or equal to 2 (KIM, e.g., ¶0006, describes the benefits of MLC; ¶0067, and how the disclosed system works with MLC.), the method comprising: 
selecting a first bit line (KIM, e.g., Fig 6;¶0060-0063, discloses selecting a first bitline.); 
selectin a first string coupled to the first bit line (KIM, e.g., Fig 6;¶0060-0063, selects string associated with cell to program..); 
performing a precharge operation on at least one string excluding the first string among a plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, describes pre-charging two strings (at least one string excluding the first string).); and 
programming memory cells connected to each word line sequentially in order from a bottom word line to a top word line of the first string (KIM, e.g., Fig 6;¶0060-0063, Fig 9B, shows programming sequentially based on word line order.).

Consider Claim 10,
KIM further teaches: 
selecting a second string coupled to the first bit line (KIM, e.g., Fig 6;¶0060-0063, selects string associated with cell to program..); 
performing a precharge operation on at least one string excluding the second string among the plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, describes pre-charging two strings (at least one string excluding the selected string).); and 
programming memory cells connected to each word line sequentially in order from a bottom word line to a top word line of the second string (KIM, e.g., Fig 6;¶0060-0063, Fig 9B, shows programming sequentially based on word line order.).

Consider Claim 11,
KIM further teaches wherein the precharge operation is performed in response to a preset precharge condition (KIM, e.g., Fig 6, precharge occurs in response to at least a subset of memory operations.).

Consider Claim 12,
KIM teaches a method of programming a three dimensional nonvolatile memory device including a plurality of nonvolatile memory cells arranged in a plurality of cell strings KIM, e.g., Fig 2, shows claimed structure.), each of the plurality of nonvolatile memory cells being a multi-bit memory cell that is configured to store N-bit data, wherein "N" is a natural number greater than or equal to 2 (KIM, e.g., ¶0006, describes the benefits of MLC; ¶0067, and how the disclosed system works with MLC.), the method comprising: 
selecting a first bit line (KIM, e.g., Fig 6;¶0060-0063, discloses selecting a first bitline.); 
programming memory cells connected to a first word line sequentially in order from a first string to a k-th string from among a plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, Fig 9B, shows programming sequentially based on word line order.); and 
programming memory cells connected to a second word line adjacent to the first word line sequentially in order from the first string connected to the k-th string from among the plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, Fig 9B, shows programming sequentially based on word line order.), 
wherein the programming memory cells connected to the first word line comprises: 
selecting the first string (KIM, e.g., Fig 6;¶0060-0063, selects string associated with cell to program..); 
performing a precharge operation on at least one string excluding the first string among the plurality of strings connected to the first bit line (KIM, e.g., Fig 6;¶0060-0063, describes pre-charging two strings (at least one string excluding the first string).); and 
programming memory cells coupled to the first string and coupled to the first word line (KIM, e.g., Fig 5;¶0058-0063, discloses programming memory cells (incl. memory cells coupled to the first string and first word line).).

Consider Claim 13,
KIM further teaches wherein the precharge operation is performed in response to a preset precharge condition (KIM, e.g., Fig 6, precharge occurs in response to at least a subset of memory operations.).

Consider Claim 14,
KIM further teaches wherein the first word line is a bottom word line of a plurality of word lines coupled to the first string to the k-th string (KIM, e.g., Fig 9B, top and bottom are interchangeable as claimed.).

Consider Claim 15,
KIM further teaches wherein the first word line is a top word line of a plurality of word lines coupled to the first string to the k-th string (KIM, e.g., Fig 9B, top and bottom are interchangeable as claimed.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIM.

Consider Claim 7,
KIM teaches the method of Claim 1, above, further including receiving, from the memory device, the first 2-bit data by the controller (KIM, e.g., ¶0067, voltage may vary if reading MLC data.  Reading MLC data requires the receipt and storage of MLC data.).
KIM fails to expressly describe detecting and correcting errors in the first 2-bit data by the controller.  The examiner takes official notice of the fact that detecting and correcting errors in a memory controller was, prior to the effective filing date of the claimed invention, notoriously well known in the memory arts.  Therefore, it would have been obvious, prior to the effective filing date of the claimed invention, to mod

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] MOKHLESI et al. (WO 2008/118435) – discloses systems and methods for constructing a 3D NAND memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137